Citation Nr: 1535989	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1979 to October 1982.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before the Board in February 2010.  The Veteran did not show up for the hearing, has not given a reason for his absence, and has not requested that another hearing be scheduled.  As such, the Board deems his hearing request withdrawn.

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of a left wrist disability.  


CONCLUSION OF LAW

The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran asserts that he has a left wrist disability, which he incurred as a result of his active service.  

The Veteran's service treatment records (STRs) show that he received treatment for acute left wrist pain and swelling in June 1981.  No diagnosis was made, and X-rays of his wrist showed no abnormalities (were normal).  The Veteran was not treated for anything left wrist-related again during active service.  His October 1982 separation examination showed no left wrist problems, complains, or disorders.  His wrist was judged to be clinically normal. 

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show any diagnoses of a left wrist disorder.  The Veteran's post-service VA and private medical treatment records show complaints of multiple health issues and concerns, but do not show any reports of left wrist problems.  No formal diagnoses of a left wrist disorder were made, and, again, the records are silent for any left wrist-related complaints. 

Importantly, although he initially filed claims for pension benefits in May 1999 (clearly indicating that the Veteran did know how to file a claim), it was not until April 2006 that he initially filed a claim for left wrist pain.  This clearly indicates that the Veteran knew how to file a claim for his alleged ongoing left wrist issue, but did not, providing some factual evidence against his own claim that he has had left wrist problems since service and he has always believed these problems were caused by his active service. 

As such, the Veteran's claim for service connection for a left wrist disability fails.  While there is some evidence supportive of the Veteran's claim (acute left wrist pain in June 1981), the best evidence of record shows that the Veteran does not have a current diagnosis of a left wrist disability.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced a left wrist disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a wrist disorder at any time during the pendency of this appeal (2006-on).  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosis a disorder, or a medical nexus, relating his claimed left wrist disability to active service.

Because the Veteran does not currently experience a left wrist disability, it is unnecessary for the Board to consider in detail whether the disorder is related to his active service.  Since the Veteran does not experience a disorder, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Accordingly, service connection for a let wrist disability, is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran related that he believed that he had a left wrist disability, and that it was related to his active service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current left wrist disability and its etiology, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a left wrist disability and its etiology.  The claims file does not contain any medical records diagnosing the Veteran with a left wrist disability, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

The Board acknowledges that the Veteran has reported having left wrist pain in active service.  The Veteran's reported history of continued symptomatology of a left wrist disorder since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect any problems related to his left wrist but for those in June 1981.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed left wrist condition for years after service.  This long period without problems weighs against the claim.   

In addition, the Board notes again, the Veteran is not competent to evaluate his left wrist disorder and to diagnose it, let alone to state that it was related to the left wrist pain he experienced in active service in June 1981.  The Board also underlines that the Veteran's STRs show only one notation of left wrist pain, the one in June 1981.  No other problems or issues were noted in the STRs regarding the Veteran's left wrist.  The only logical conclusion to draw that the Veteran experienced one distinct, acute episode of a left wrist pain in his life, which he reported to his doctors promptly, and which resolved without issues.  One episode of left wrist pain over a period of over 30 years does not constitute a disorder.  

Also notably, records do not reflect any problems relating to the Veteran's left wrist except for those in 1981, when he sought help it.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition following active service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his asserted disability for over 20 years following separation from service.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a left wrist disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for a left wrist disability is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed left wrist disability and its relationship between to his active service.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related either to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, and in many cases significant evidence against the claim.

Beyond this fact, the Board finds that the medical evaluations during service and VA and private treatment records provide more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that referrals for VA medical examinations are not warranted.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a left wrist disability is denied.


REMAND

The Veteran underwent a VA examination in August 2006.  The examiner opined that the Veteran's then-current back disability was "less likely than not ... related to a service connected injury or illness."  The examiner noted that there were no "significant radiographic findings and only mild complaints today."

The Board finds the August 2006 VA examination to be inadequate for several reasons.  First, the examiner does not seem to have reviewed the Veteran's VA treatment records.  One of the records, dated in October 2000, relates that the Veteran had "probable old trauma to the sacrococcygeal region" and that "[c]linical correlation [was] suggested."  The August 2006 examination report did not discuss this finding.  Second, the August 2006 VA examiner stated that the Veteran's complaints were not related to a service-connected injury or illness.  The examiner did not opine whether the Veteran's back disorder was due to the Veteran's service and the back injuries he reported therein.  

Finally, the August 2006 examiner's report is internally inconsistent.  While the Veteran complained of constant back pack, with a pain level of 10, the examiner noted that the Veteran's complaints were "mild."  Severe pain, self-reported by the Veteran to be the highest level of pain on the pain scale, is not a "mild complaint."

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of his back disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his back disability by an appropriate examiner. The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to the Veteran's active service (had its onset during active service, or is otherwise related to an event or incident in service), including the in-service muscle strain.  The examiner should consider the Veteran's claim of continuing symptoms since service.  

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


